Citation Nr: 1116307	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an effective date earlier than October 23, 1996, for the grant of special monthly compensation (SMC) based on the loss of use of the right foot.

2. Entitlement to an effective date earlier than October 23, 1996, for the grant of SMC based on the loss of use of both buttocks.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran is a Veteran who served on active duty from May 1967 to May 1969, including combat service in the Republic of Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A November 2005 rating decision granted SMCX for loss of use of the right leg, effective September 16, 2004, and a February 2007 rating decision granted SMC for loss of use of both buttocks, effective June 6, 2001.  In November 2007 the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file.  Subsequently, the DRO granted an earlier effective date of October 23, 1996, for both SMC awards; the grant was implemented by a September 2008 rating decision.  

During the November 2007 hearing, the DRO conceded that these claims had been on appeal since July 1991.  The Veteran maintains that earlier effective dates in 1991 or 1994 are warranted for these SMC awards.  See November 2008 and January 2009 written statements.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The current effective date for SMC for loss of use of the right leg and of both buttocks is based on an October 23, 1996, VA examination report which found subjective decrease of sensory touch pinprick on the right side of the right lower extremity; decreased range of motion of the right toes; weakness of the right thigh; an inability to stand up from the sitting position without using his hand; and an inability to squat due to lower extremity muscle weakness.

A June 20, 1991, written statement from the Veteran reported "a total absence of feeling in the right buttock" that made it "bothersome" when trying to sit as well as a "loss of sensitivity on right side of right foot" which affected his equilibrium and made it difficult for him to walk.  He reported that his increased symptoms began as a result of a long plane flight in February 1991, and that he underwent back surgery in March 1991.  A March 1991 monopolar needle examination noted slightly decreased motor number of the right gluteus medius muscle.  

An October 1991 VA examination report noted that the Veteran wore a lumbosacral corset; could not walk on his heels or toes; had limited squatting; had absent right ankle reflex; and absent sensation in the posterior at hip level and in the right foot.  

In October 1994, the Veteran reported that he had lost the use of his right foot for walking or driving for more than 10 minutes.  January 1995 nerve conduction studies revealed abnormal results.

During the time period in question, from 1991 to 1996, the Veteran did not undergo a VA examination which addressed the criteria for SMC with respect to loss of use of the buttocks and/or right leg.  In Chotta v. Peake, 22 Vet. App. 80 (2008), the Court concluded that VA's duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims files to be forwarded to an appropriate physician for review and advisory medical opinions as to:
a. the level of disability, if any, to muscle group XVII prior to October 1996.  The physician should review all pertinent medical treatment records and make specific findings as to whether, at any time before October 1996, the Veteran could (a) rise from a seated position, (b) rise from a stooped position (fingers to toes position), (c) maintain postural stability (the pelvis upon head of femur), and (d) perform any of those activities with or without assistance.  The physician should also state what type of disability, if any, there was to the specific muscles of muscle group XVII.  The physician should specifically state whether the Veteran had functional impairment equivalent to the loss of use of both buttocks at any time prior to October 1996.  All opinions must be supported by complete rationale, including reference to any relevant evidence in the claims folders; and
b. whether no effective function remained for the right foot other than that which would be equally well served by an amputation stump prior to October 1996, that is, whether the actual remaining function of balance, propulsion, etc., could be accomplished equally well with an amputation stump with prosthesis.  All opinions and conclusions expressed must be supported by a complete rationale in a report, including reference to any relevant evidence in the claims folders.

2. Then, readjudicate the Veteran's claims for earlier effective dates SMC for loss of use of both buttocks and for loss of use of right foot.  If either determination remains unfavorable to the Veteran, the RO must issue a supplemental statement of the case and provide him a reasonable period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

